            Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF IDAHO


 SHAWN SHELTRA,

                          Plaintiff,                   Case No. 1:20-cv-00215-BLW

           vs.                                         SUCCESSIVE REVIEW ORDER
                                                       BY SCREENING JUDGE
 WARDEN JAY CHRISTENSEN,
 DEPUTY WARDEN DAVID DIETZ,
 SERGEANT TRAVIS TAYLOR, and
 CORPORAL BENJAMIN FRAHS,

                          Defendants.



       In the Initial Review Order, the Court determined that Plaintiff could not proceed

on his Complaint and ordered Plaintiff to correct the deficiencies if he desired to proceed.

(Dkt. 6.) The Court now reviews the Amended Complaint. (Dkt. 7.)

             1. Standard of Law for Screening Complaints

       Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, the Prison Litigation

Reform Act (PLRA)1 requires the Court to screen all pro se prisoner and pauper

complaints to determine whether they have stated a claim upon which relief can be

granted before such complaints are served on the defendants. 28 U.S.C. §§ 1915 &


       1   Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 1
           Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 2 of 8




1915A. The Court must dismiss any claims that are frivolous or malicious, that fail to

state a claim upon which relief may be granted, or that seek monetary relief from a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

         The Court liberally construes a plaintiff’s pleadings to determine whether the case

should be dismissed for lack of a cognizable legal theory or failure to plead sufficient

facts to support a cognizable legal theory under the Iqbal/Twombly standard. The critical

inquiry is whether a constitutional claim, however inartfully pleaded, has an arguable

legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989). Rule

12(b)(6) authority to dismiss claims as explained in Jackson was expanded by the PLRA,

giving courts power to dismiss deficient claims sua sponte, either before or after

opportunity to amend as explained in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir.

2000).

         Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person

acting under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991).

For Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it

possible to bring a cause of action under the Amendments of the United States

Constitution.

          The Eighth Amendment to the United States Constitution protects prisoners

against cruel and unusual punishment. To state a claim under the Eighth Amendment,

Plaintiff must provide facts showing that he is “incarcerated under conditions posing a

substantial risk of serious harm,” or that he has been deprived of “the minimal civilized
SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 2
            Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 3 of 8




measure of life’s necessities” as a result of Defendants’ actions. Farmer v. Brennan, 511

U.S. 825, 834 (1994) (internal quotation marks omitted).

          Plaintiff must also allege facts showing that Defendants were deliberately

indifferent to his needs. “[D]eliberate indifference entails something more than mere

negligence, [but] is satisfied by something less than acts or omissions for the very

purpose of causing harm or with knowledge that harm will result.” Id. at 835. To exhibit

deliberate indifference, a prison official “must both be aware of facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.” Id. at 837.

          Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under the Eighth

Amendment through § 1983. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986).

“Having incarcerated persons with demonstrated proclivities for antisocial criminal, and

often violent, conduct, having stripped them of virtually every means of self-protection

and foreclosed their access to outside aid, the government and its officials are not free to

let the state of nature take its course.” Farmer, 511 U.S. at 833 (internal quotation marks,

citation, and alterations omitted). Although even an obvious danger does not result in

liability if the official is not subjectively aware of it, a prison official cannot “escape

liability for deliberate indifference by showing that, while he was aware of an obvious,

substantial risk to inmate safety, he did not know that the complainant was especially

likely to be assaulted by the specific prisoner who eventually committed the assault.” Id.

at 843.


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 3
               Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 4 of 8




                2. Factual Allegations and Discussion

          On March 13, 2020, Plaintiff filed a grievance informing Sergeant David Dietz

and Warden Jay Christensen that he was being housed in the same cell as an inmate he

had serious issues with and that his safety was in jeopardy. Plaintiff asserts that

Defendants did nothing to protect him. Plaintiff also asserts that he informed Sergeant

Travis Taylor and Corporal Benjamin Frahs of the same threats both in person and in

offender concern forms, but they did nothing.

          On April 17, 2020, Plaintiff was attacked by an inmate acting as an agent for one

of the persons Plaintiff had reported as a threat. Plaintiff suffered serious injuries as a

result.

          Plaintiff has set forth sufficient allegations to proceed against all of the

Defendants. This Order does not guarantee that any of Plaintiff’s claims will be

successful; it merely finds that one or more is colorable, meaning that the claims will not

be summarily dismissed at this stage. This Order is not intended to be a final or a

comprehensive analysis of Plaintiff’s claims, but it is only a determination that one or

more of Plaintiff’s claims is plausible and should proceed to the next stage of litigation.

                                                 ORDER

                   IT IS ORDERED:

          1.       Plaintiff may proceed on the Eighth Amendment failure to protect

                   claims that are asserted in the Amended Complaint against

                   Defendants Jay Christensen, David Dietz, Travis Taylor, and

                   Benjamin Frahs. (Dkt. 7.)


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 4
          Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 5 of 8




     2.      Defendants will be allowed to waive service of summons by

             executing, or having their counsel execute, the Waiver of Service of

             Summons as provided by Federal Rule of Civil Procedure 4(d) and

             returning it to the Court within 30 days. If Defendants choose to

             return the Waiver of Service of Summons, the answer or pre-answer

             motion will be due in accordance with Rule 12(a)(1)(A)(ii).

             Accordingly, the Clerk of Court will forward a copy of the Amended

             Complaint (Dkt. 7), a copy of this Order, and a Waiver of Service of

             Summons to the following counsel:

                    Mark Kubinski, Deputy Attorney General for the State of

                    Idaho, Idaho Department of Corrections, 1299 North Orchard,

                    Ste. 110, Boise, Idaho 83706 on behalf of Defendants Jay

                    Christensen, David Dietz, Travis Taylor, and Benjamin

                    Frahs.

     3.      Should any entity determine that the individuals for whom counsel

             for the entity was served with a waiver are not, in fact, its employees

             or former employees, or that its attorney will not be appearing for

             the entity or for particular former employees, it should file a notice

             within the CM/ECF system, with a copy mailed to Plaintiff,

             indicating which individuals for whom service will not be waived.

     4.      If Plaintiff receives a notice from Defendants indicating that service

             will not be waived for an entity or certain individuals, Plaintiff will

             have an additional 90 days from the date of such notice to file a
SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 5
          Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 6 of 8




             notice of physical service addresses of the remaining Defendants, or

             claims against them will be dismissed without prejudice without

             further notice.

     5.      The parties must follow the deadlines and guidelines in the Standard

             Disclosure and Discovery Order for Pro Se Prisoner Civil Rights

             Cases, issued with this Order.

     6.      Any amended pleadings must be submitted, along with a motion to

             amend, within 150 days after entry of this Order.

     7.      Dispositive motions must be filed no later than 300 days after entry

             of this Order.

     8.      Each party must ensure that all documents filed with the Court are

             simultaneously served upon the opposing party (through counsel if

             the party has counsel) by first-class mail or via the CM/ECF system,

             pursuant to Federal Rule of Civil Procedure 5. Each party must sign

             and attach a proper mailing certificate to each document filed with

             the court, showing the manner of service, date of service, address of

             service, and name of person upon whom service was made.

     9.      The Court will not consider ex parte requests unless a motion may

             be heard ex parte according to the rules and the motion is clearly

             identified as requesting an ex parte order, pursuant to Local Rule of

             Civil Practice before the United States District Court for the District

             of Idaho 7.2. (“Ex parte” means that a party has provided a


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 6
       Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 7 of 8




           document to the court, but that the party did not provide a copy of

           the document to the other party to the litigation.)

     10.   All Court filings requesting relief or requesting that the Court make

           a ruling or take an action of any kind must be in the form of a

           pleading or motion, with an appropriate caption designating the

           name of the pleading or motion, served on all parties to the

           litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11,

           and Local Rules of Civil Practice before the United States District

           Court for the District of Idaho 5.1 and 7.1. The Court will not

           consider requests made in the form of letters.

     11.   No party may have more than three pending motions before the

           Court at one time, and no party may file a motion on a particular

           subject matter if that party has another motion on the same subject

           matter currently pending before the Court. Motions submitted in

           violation of this Order may be stricken, summarily denied, or

           returned to the moving party unfiled.

     12.   Plaintiff must notify the Court immediately if Plaintiff’s address

           changes. Failure to do so may be cause for dismissal of this case

           without further notice.

     13.   Pursuant to General Order 324, this action is hereby returned to the

           Clerk of Court for random civil case assignment to a presiding

           judge, on the proportionate basis previously determined by the


SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 7
       Case 1:20-cv-00215-CWD Document 9 Filed 11/04/20 Page 8 of 8




           District Judges, having given due consideration to the existing

           caseload.



                                              DATED: November 4, 2020


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




SUCCESSIVE REVIEW ORDER BY SCREENING JUDGE - 8
